



Exhibit 10.1
Execution Version
CHS INC.
_______________________________
NOTE PURCHASE AGREEMENT
_______________________________
Dated as of August 14, 2020




$95,000,000 Series Y Senior Notes due November 2, 2027
$100,000,000 Series Z Senior Notes due November 2, 2030
$65,000,000 Series AA Senior Notes due November 2, 2032
$115,000,000 Series BB Senior Notes due November 2, 2035




4822-9447-3921\7

--------------------------------------------------------------------------------






Table of Contents
Page
1.
AUTHORIZATION OF NOTES
1


2.
SALE AND PURCHASE OF NOTES
1


3.
CLOSING
1


4.
CONDITIONS TO CLOSING
1


4.1


Representations and Warranties
2


4.2


Performance; No Default
2


4.3


Compliance Certificates
2


4.4


Opinions of Counsel
2


4.5


Purchase Permitted By Applicable Law, Etc
2


4.6


Sale of Other Notes
2


4.7


Payment of Special Counsel Fees
2


4.8


Private Placement Number
2


4.9


Changes in Corporate Structure
3


4.10


Funding Instructions
3


4.11


Offeree Letter
3


4.12


Proceedings and Documents
3


5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3


5.1


Organization; Power and Authority
3


5.2


Authorization, Etc
3


5.3


Disclosure
3


5.4


Organization and Ownership of Shares of Subsidiaries; Affiliates
4


5.5


Financial Statements; Material Liabilities
4


5.6


Compliance with Laws, Other Instruments, Etc
4


5.7


Governmental Authorizations, Etc
4


5.8


Litigation; Observance of Agreements, Statutes and Orders
5


5.9


Taxes
5


5.10


Title to Property; Leases
5


5.11


Permits and Other Operating Rights
5


5.12


Intellectual Property
5


5.13


Compliance with ERISA
5


5.14


Private Offering by the Company
6


5.15


Use of Proceeds; Margin Regulations
6


5.16


Existing Debt; Future Liens
6


5.17


Foreign Assets Control Regulations, Etc
7


5.18


Status under Certain Statutes
7


5.19


Environmental Matters
7


5.20


Solvency
8


5.21


Hostile Tender Offers
8


5.22


Ranking of Notes
8


6.
REPRESENTATIONS OF THE PURCHASERS
8


6.1


Purchase for Investment
8


6.2


Source of Funds
8





4822-9447-3921\7                        i

--------------------------------------------------------------------------------





7.
INFORMATION AS TO COMPANY
9


7.1


Financial and Business Information
9


7.2


Officer’s Certificate
10


7.3


Inspection
11


7.4


Electronic Delivery
11


8.
INTEREST; PAYMENT OF THE NOTES
11


8.1


Interest Payments
11


8.2


Offer to Pay Notes Upon Change in Control
11


8.3


Optional Prepayments with Make-Whole Amount
12


8.4


Allocation of Partial Prepayments
12


8.5


Maturity; Surrender, Etc
12


8.6


Purchase of Notes
13


8.7


Make-Whole Amount
13


9.
AFFIRMATIVE COVENANTS
14


9.1


Compliance with Laws
14


9.2


Insurance
14


9.3


Maintenance of Properties
14


9.4


Payment of Taxes and Claims
14


9.5


Corporate Existence, Etc
14


9.6


Pari Passu
15


9.7


Most Favored Lender
15


10.
NEGATIVE COVENANTS
16


10.1


Transactions with Affiliates
16


10.2


Merger, Consolidation, Etc
16


10.3


Consolidated Funded Debt to Consolidated Cash Flow
16


10.4


Adjusted Consolidated Funded Debt to Consolidated Net Worth
16


10.5


Priority Debt
16


10.6


Liens
17


10.7


Sale of Assets
18


10.8


Line of Business
20


10.9


Subsidiary Distribution Restrictions
20


10.10


Terrorism Sanctions Regulations
20


11.
EVENTS OF DEFAULT
20


12.
REMEDIES ON DEFAULT, ETC
21


12.1


Acceleration
21


12.2


Other Remedies
22


12.3


Rescission
22


12.4


No Waivers or Election of Remedies, Expenses, Etc
22


13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
22


13.1


Registration of Notes
22


13.2


Transfer and Exchange of Notes
22


13.3


Replacement of Notes
23


14.
PAYMENTS ON NOTES
23


14.1


Place of Payment
23


14.2


Home Office Payment
23


15.
EXPENSES, ETC
23





4822-9447-3921\7                        ii

--------------------------------------------------------------------------------





15.1


Transaction Expenses
23


15.2


Survival
24


16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
24


17.
AMENDMENT AND WAIVER
24


17.1


Requirements
24


17.2


Solicitation of Holders of Notes
24


17.3


Binding Effect, Etc
24


17.4


Notes held by Company, Etc
25


18.
NOTICES
25


19.
REPRODUCTION OF DOCUMENTS
25


20.
CONFIDENTIAL INFORMATION
25


21.
SUBSTITUTION OF PURCHASER
26


22.
MISCELLANEOUS
26


22.1


Successors and Assigns
26


22.2


Payments Due on Non-Business Days
26


22.3


Accounting Terms
26


22.4


Severability
27


22.5


Construction, Etc
27


22.6


Counterparts; Electronic Contracting
27


22.7


Governing Law
28


22.8


Jurisdiction and Process; Waiver of Jury Trial
28







4822-9447-3921\7                        iii

--------------------------------------------------------------------------------






Schedules and Exhibits
Schedule A
--
Information Relating to Purchasers
 
 
 
Schedule B
--
Defined Terms
 
 
 
Schedule 5.3
--
Disclosure Materials
Schedule 5.4
--
Subsidiaries of the Company and Ownership of Subsidiary Stock
Schedule 5.5
--
Financial Statements
Schedule 5.6
--
Restrictions on Debt
Schedule 5.12
--
Intellectual Property
Schedule 5.16
--
Existing Debt
Schedule 5.17
--
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption
Laws
 
 
 
Exhibit 1(a)
--
Form of Series Y Senior Notes due November 2, 2027
Exhibit 1(b)
--
Form of Series Z Senior Notes due November 2, 2030
Exhibit 1(c)
--
Form of Series AA Senior Notes due November 2, 2032
Exhibit 1(d)
--
Form of Series BB Senior Notes due November 2, 2035
Exhibit 4.4(a)
--
Form of Opinion of Special Counsel for the Company
Exhibit 4.4(b)
--
Form of Opinion of General Counsel for the Company
Exhibit 4.4(c)
--
Form of Opinion of Special Counsel for the Purchasers





4822-9447-3921\7                    i

--------------------------------------------------------------------------------








CHS INC.
5500 Cenex Drive
Inver Grove Heights, MN 55077
$95,000,000 Series Y Senior Notes due November 2, 2027
$100,000,000 Series Z Senior Notes due November 2, 2030
$65,000,000 Series AA Senior Notes due November 2, 2032
$115,000,000 Series BB Senior Notes due November 2, 2035


Dated as of August 14, 2020
To Each of The Purchasers Listed in
Schedule A Hereto:
Ladies and Gentlemen:
CHS Inc., a nonstock agricultural cooperative corporation organized under the
laws of the State of Minnesota (the “Company”), agrees with each of the
purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:
1.
AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of (a) $95,000,000 aggregate
principal amount of its Series Y Senior Notes due November 2, 2027 (the “Series
Y Notes”), (b) $100,000,000 aggregate principal amount of its Series Z Senior
Notes due November 2, 2030 (the “Series Z Notes”), (c) $65,000,000 aggregate
principal amount of its Series AA Senior Notes due November 2, 2032 (the “Series
AA Notes”) and (d) $115,000,000 aggregate principal amount of its Series BB
Senior Notes due November 2, 2035 (the “Series BB Notes” and together with the
Series Y Notes, the Series Z Notes and the Series AA Notes, collectively, the
“Notes”, each as may be amended, restated or otherwise modified from time to
time pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Series Y Notes, the
Series Z Notes, the Series AA Notes and the Series BB Notes shall be
substantially in the form set out in Exhibit 1(a), Exhibit 1(b), Exhibit 1(c)
and Exhibit 1(d) respectively. Certain capitalized terms used in this Agreement
are defined in Schedule B hereto; for the purposes of this Agreement, the rules
of construction set forth in Section 22.5 shall govern.
2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and in the
Series specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New
York 10178 at 10:00 a.m., local time, at a closing (the “Closing”) on November
2, 2020. At the Closing, the Company will deliver to each Purchaser the Notes to
be purchased by such Purchaser in the form of a single Note of each Series to be
purchased by such Purchaser (or such greater number of Notes of each such Series
in denominations of at least $100,000 as such Purchaser may request), dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), as indicated in Schedule A, against delivery by such Purchaser to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to Wells Fargo Bank, San Francisco, California, routing
number 121000248, account number ##########, Beneficiary: CHS Inc. If at the
Closing the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.
4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:


4822-9447-3921\7

--------------------------------------------------------------------------------





4.1    Representations and Warranties.
The representations and warranties of the Company in this Agreement shall be
correct when made as of the date hereof and at the time of the Closing.
4.2    Performance; No Default.
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and from the date of this Agreement to the Closing
assuming that Sections 9 and 10 are applicable from the date of this Agreement.
From the date of this Agreement until the Closing, before and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Section 5.15), no Default or Event of Default shall
have occurred and be continuing. Neither the Company nor any Subsidiary shall
have entered into any transaction since the date of the Memorandum that would
have been prohibited by Sections 10.1, 10.3, 10.4, 10.5, 10.7 or 10.10 hereof
had such Sections applied since such date.
4.3    Compliance Certificates.
(a)Officer’s Certificate.  The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, (i) certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled and (ii)
setting forth a description of any Additional Provision in effect on the date of
this Agreement (including any defined terms used therein) and related
explanatory calculations, as applicable.
(b)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate, signed on its behalf by its Secretary or its Assistant Secretary,
and one other officer of the Company, dated the date of the Closing, certifying
as to (i) the resolutions attached thereto and other corporate proceedings
relating to the authorization, execution and delivery of the Notes and this
Agreement and (ii) the Company’s organizational documents.
4.4    Opinions of Counsel.
Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from Dorsey & Whitney LLP,
counsel for the Company, covering the matters set forth in Exhibit 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers), (b) from the
General Counsel for the Company, covering the matters set forth in Exhibit
4.4(b) and covering such other matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request (and the Company
hereby instructs its counsel to deliver such opinion to the Purchasers) and (c)
from Morgan, Lewis & Bockius LLP, the Purchasers’ special counsel in connection
with such transactions, substantially in the form set forth in Exhibit 4.4(c)
and covering such other matters incident to such transactions as such Purchaser
may reasonably request.
4.5    Purchase Permitted By Applicable Law, Etc.
On the date of the Closing, such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including Regulation T, U or X
of the Board of Governors of the Federal Reserve System) and (c) not subject
such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
4.6    Sale of Other Notes.
Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.
4.7    Payment of Special Counsel Fees.
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the date of this Agreement and the date of the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one (1) Business Day prior to the date of this Agreement or
the Closing, as applicable.
4.8    Private Placement Number.
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of the Notes.


4822-9447-3921\7                    2

--------------------------------------------------------------------------------





4.9    Changes in Corporate Structure.
The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
4.10    Funding Instructions.
At least five (5) Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions (via e-mail) signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3 including (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited. Each Purchaser has the right,
but not the obligation, upon written notice (which may be by email) to the
Company, to elect to deliver a micro deposit (less than $51.00) to the account
identified in the written instructions no later than two (2) Business Days prior
to Closing. If a Purchaser delivers a micro deposit, a Responsible Officer must
verbally verify the receipt and amount of the micro deposit to such Purchaser on
a telephone call initiated by such Purchaser prior to Closing. The Company shall
not be obligated to return the amount of the micro deposit, nor will the amount
of the micro deposit be netted against the Purchaser’s purchase price of the
Notes.
4.11    Offeree Letter.
BofA Securities, Inc. and MUFG Securities Americas Inc. shall have delivered to
the Company, their counsel, such Purchaser, and its special counsel an offeree
letter, in form and substance satisfactory to such Purchaser, confirming the
manner of the offering of the Notes by BofA Securities, Inc. and MUFG Securities
Americas Inc.
4.12    Proceedings and Documents.
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:
5.1    Organization; Power and Authority.
The Company is a nonstock agricultural cooperative corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota,
and is duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.
5.2    Authorization, Etc.
The Company has all requisite corporate power to own and operate its respective
properties and to conduct its business as currently conducted and as currently
proposed to be conducted. The Company has all requisite corporate power to
execute, deliver and perform its obligations under this Agreement and the Notes.
The Company has taken all necessary corporate action to authorize the execution
and delivery of, and the performance of its obligations under, this Agreement
and the Notes, and this Agreement constitutes, and upon execution and delivery
thereof each 2020 Note will constitute, a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except, in each case, as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
5.3    Disclosure.
The Company, through its agents, BofA Securities, Inc. and MUFG Securities
Americas Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated July, 2020 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries. Except as disclosed in Schedule 5.3, this Agreement, the
Memorandum and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and identified in Schedule 5.3, and the financial statements
listed in Schedule 5.5 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any


4822-9447-3921\7                    3

--------------------------------------------------------------------------------





material fact necessary to make the statements herein or therein not misleading
in light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since May 31, 2020, there has been no change in the
financial condition, operations, business or properties of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
5.4    Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a)Schedule 5.4 contains (except as noted therein) complete and correct lists of
(i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company or its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, where applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and, where applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.
(d)No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
5.5    Financial Statements; Material Liabilities.
The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
5.6    Compliance with Laws, Other Instruments, Etc.
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary. The Company
is not a party to any contract or agreement or subject to any charter or other
corporate restrictions which materially and adversely affects its business,
property, assets, financial condition or results of operations, and the Company
is not a party to, or otherwise subject to any provision contained in, any
instrument evidencing Debt of the Company, any agreement relating thereto or any
other contract or agreement (including its charter) which limits the amount of,
or otherwise imposes restrictions on the incurring of, Debt of the Company of
the type to be evidenced by the Notes except as set forth in the agreements
listed in Schedule 5.6 attached hereto. The provisions of this Agreement and the
Notes do not contravene any agreement listed in Schedule 5.6.
5.7    Governmental Authorizations, Etc.
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.


4822-9447-3921\7                    4

--------------------------------------------------------------------------------





5.8    Litigation; Observance of Agreements, Statutes and Orders.
(e)There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any Subsidiary or any properties or rights of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
(f)Neither the Company nor any Subsidiary is (i) in default under any term of
any agreement or instrument to which it is a party or by which it is bound, (ii)
in violation of any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.17), which default or violation, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
5.9    Taxes.
The Company and its Subsidiaries have filed all U.S. federal, state and, to the
knowledge of the officers of the Company, other tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of U.S. federal, state or other
taxes for all fiscal periods are adequate. The U.S. federal income tax
liabilities of the Company and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended August 31, 2015. The Company is a cooperative association
taxed under the provisions of “subchapter T” of the Code and the Company does
not presently intend to alter its status as a subchapter T cooperative
association for U.S. federal income tax purposes.
5.10    Title to Property; Leases.
Except for minor defects in title which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, the Company has
and each of its Subsidiaries has good and indefeasible title to its respective
real properties (other than properties which it leases) and good title to all of
its other respective properties and assets that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.
5.11    Permits and Other Operating Rights.
The Company and each Subsidiary of the Company has all such valid and sufficient
certificates of convenience and necessity, franchises, licenses, permits,
operating rights and other authorizations from all Governmental Authorities
having jurisdiction over the Company or any Subsidiary or any of its properties,
as are necessary for the ownership, operation and maintenance of its businesses
and properties, as presently conducted and as proposed to be conducted while the
Notes are outstanding, subject to exceptions and deficiencies which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and such certificates of convenience and necessity,
franchises, licenses, permits, operating rights and other authorizations from
all Governmental Authorities or any of its properties are free from restrictions
or conditions which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.12    Intellectual Property.
Except as disclosed in Schedule 5.12,
(g)the Company and its Subsidiaries own or possess all patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;
(h)to the best knowledge of the Company, no product or practice of the Company
or any Subsidiary infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and
(i)to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
5.13    Compliance with ERISA.
(j)The Company and each ERISA Affiliate have operated and administered each Plan
in compliance with


4822-9447-3921\7                    5

--------------------------------------------------------------------------------





all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA
(aside from ordinary claims for benefits under the Plans) or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
(k)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $25,000,000 for any single
Plan or by more than $40,000,000, in the aggregate, for all such Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.
(l)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
(m)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.
(n)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.13(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
5.14    Private Offering by the Company.
Neither the Company nor anyone acting on its behalf has, directly or indirectly,
offered the Notes or any similar Securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than 50 other
Institutional Investors (as defined in clause (c) of the definition of such
term), each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any securities or “blue sky” laws of any applicable
jurisdiction.
5.15    Use of Proceeds; Margin Regulations.
The Company will apply the proceeds of the sale of the Notes for general
corporate purposes, including funding capital expenditures and investments. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
5.16    Existing Debt; Future Liens.
(o)Except as described therein, Schedule 5.16 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries in excess of
$10,000,000 or having commitments in excess thereof as of May 31, 2020
(including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Debt of the Company or such Subsidiary and no event or condition exists
with respect to any Debt of the Company or any Subsidiary that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.


4822-9447-3921\7                    6

--------------------------------------------------------------------------------





(p)The aggregate amount of all outstanding Debt of the Company and its
Subsidiaries not set forth on Schedule 5.16 does not exceed $50,000,000.
(q)Except as disclosed in Schedule 5.16, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.6.
(r)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including its charter or other organizational document) which limits the amount
of, or otherwise imposes restrictions on the incurring of, Debt of the Company,
except as specifically indicated in Schedule 5.16.
5.17    Foreign Assets Control Regulations, Etc.
(a)    Neither the Company nor any Controlled Entity (i) is a Blocked Person,
(ii)     has been notified that its name appears or may in the future appear on
a State Sanctions List or (iii) is a target of sanctions that have been imposed
by the United Nations or the European Union.
(b)    Except as disclosed in Schedule 5.17, neither the Company nor any
Controlled Entity (i) has violated, been found in violation of, or been charged
or convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person unless authorized under U.S.
Economic Sanctions Laws, (B) for any purpose that would cause any Purchaser to
be in violation of any U.S. Economic Sanctions Laws or (C) otherwise in
violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
5.18    Status under Certain Statutes.
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
5.19    Environmental Matters.
(s)Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim, against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(t)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(u)Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties


4822-9447-3921\7                    7

--------------------------------------------------------------------------------





now or formerly owned, leased or operated by any of them and has not disposed of
any Hazardous Materials in a manner contrary to any Environmental Laws in each
case in any manner that could reasonably be expected to result in a Material
Adverse Effect.
(v)All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
5.20    Solvency.
The Company, after giving effect to the transactions contemplated by this
Agreement and the Notes, will not be engaged in any business or transaction, or
about to engage in any business or transaction, for which the Company has
unreasonably small assets or capital (within the meaning of the Uniform
Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act and Section 548
of Title 11 of the United States Code), and the Company does not have any intent
to hinder, delay or defraud any Person to which it is, or will become, on or
after the date of this Agreement, indebted to or to incur debts that would be
beyond its ability to pay as they mature.
5.21    Hostile Tender Offers.
None of the proceeds of the sale of any 2020 Note will be used to finance a
Hostile Tender Offer.
5.22    Ranking of Notes.
The Company’s obligations under the Notes and this Agreement will, upon issuance
of the Notes, rank at least pari passu, without preference or priority, with all
of its other outstanding unsecured and unsubordinated obligations, except for
those obligations that are, or are liable to be, mandatorily preferred by law.
6.
REPRESENTATIONS OF THE PURCHASERS.

6.1    Purchase for Investment.
Each Purchaser severally represents that (a) it is an “accredited investor”
under Rule 501(a) of Regulation D under the Securities Act and (b) it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
6.2    Source of Funds.
Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or


4822-9447-3921\7                    8

--------------------------------------------------------------------------------





by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of
such employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or
(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d) of the INHAM Exemption) owns a 10% or
more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)the Source is a governmental plan; or
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.
7.
INFORMATION AS TO COMPANY.

7.1    Financial and Business Information.
The Company shall deliver to each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)Quarterly Statements -- within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
(ii)consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);
(b)Annual Statements -- within 120 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of,
(i)consolidated and consolidating balance sheets of the Company and its
Subsidiaries, as at the end of such year, and
(ii)consolidated and consolidating statements of income and cash flows and a
consolidated statement of members’ equity of the Company and its Subsidiaries,
for such year,
setting forth in each case, in comparative form, the figures for the previous
fiscal year, all in reasonable detail, prepared


4822-9447-3921\7                    9

--------------------------------------------------------------------------------





in accordance with GAAP, and accompanied by an opinion thereon (without a “going
concern” or similar qualification or exception and without any qualification or
exception as to the scope of the audit on which such opinion is based) of
independent certified public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances; provided that the delivery within the time
period specified above of the Company’s Form 10-K for such fiscal year (together
with the Company’s annual report to members, if any, prepared pursuant to Rule
14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b);
(c)SEC and Other Reports -- promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;
(d)Notice of Default or Event of Default -- promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)ERISA Matters -- promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)with respect to any Plan, any reportable event, as defined in section 4043(b)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof;
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
(f)Notices from Governmental Authority -- promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect;
(g)Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any Purchaser or a
holder of a Note; and
(h)Information Required by Rule 144A - with reasonable promptness, upon the
request of any Purchaser or a holder of a Note, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act.
7.2    Officer’s Certificate.
Each set of financial statements delivered to a Purchaser or a holder of a Note
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth:
(i)Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through and including 10.5 and Section 10.7
hereof, inclusive, during the quarterly or annual period covered by the
statements then being furnished (including


4822-9447-3921\7                    10

--------------------------------------------------------------------------------





with respect to each such Section, where applicable, the calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence). In the event that the Company or any Subsidiary
has made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.3) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
and
(j)Event of Default -- a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including any such event or condition resulting from
the failure of the Company or any Subsidiary to comply with any Environmental
Law), specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.
7.3    Inspection.
The Company shall permit the representatives of each Purchaser and each holder
of a Note that is an Institutional Investor:
(k)No Default -- if no Default or Event of Default then exists, at the expense
of such Purchaser or such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company or any
Subsidiary, to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and (with the consent of the Company,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
(l)Default -- if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
7.4    Electronic Delivery.
Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:
(m)(i) such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 or (ii) such information required to be delivered pursuant Section 7.1(c),
in either case, are delivered to each Purchaser or holder of a Note by e-mail;
(n)the Company shall have timely filed such Form 10-Q, Form 10-K or other
information satisfying the requirements of Section 7.1(a), Section 7.1(b) or
Section 7.1(c), as the case may be, with the SEC on EDGAR and shall have made
such form, such other information and the related Officer’s Certificate
satisfying the requirements of Section 7.2 available on its home page on the
internet, which is located at http://www.chsinc.com as of the date of this
Agreement; or
(o)(i) such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 or (ii) such information required to be delivered
pursuant to Section 7.1(c), in either case, are timely posted by or on behalf of
the Company on IntraLinks or on any other similar website to which each
Purchaser and each holder of Notes has free access;
provided however, that in the case of any of clauses (b) or (c), the Company
shall have given each Purchaser and each holder of a Note prior written notice,
which may be by e-mail or in accordance with Section 18, of such posting or
filing in connection with each delivery.
8.
INTEREST; PAYMENT OF THE NOTES.

8.1    Interest Payments.
Interest on the Notes shall accrue on the unpaid principal balance of the Notes
at the rates and shall be computed on the basis as described in the applicable
2020 Note. Interest shall be due and payable as provided in the Notes.
8.2    Offer to Pay Notes Upon Change in Control.
(a)Notice and Offer. The Company will not take any action that consummates or
finalizes a Change in Control unless at least thirty (30) days prior to such
action it shall have given to each holder of the Notes written notice


4822-9447-3921\7                    11

--------------------------------------------------------------------------------





of such impending Change in Control. The Company will, within five (5) Business
Days after any Responsible Officer has knowledge of the occurrence of any Change
in Control, give written notice of such Change in Control to each holder of
Notes in the manner set forth in Section 18. If a Change in Control has
occurred, such written notice shall contain, and shall constitute an irrevocable
offer to prepay all or (at such holder’s option) any portion of the Notes held
by such holder on a date specified in such notice (the “Proposed Prepayment
Date”) that is not less than thirty (30) days and not more than sixty (60) days
after the date of such notice. If the Proposed Prepayment Date shall not be
specified in such notice, the Proposed Prepayment Date shall be the 30th day
after the date such notice shall have been sent by the Company. In no event will
the Company take any action to consummate or finalize a Change in Control unless
the Company has given the notice required by this Section 8.2(a) and,
contemporaneously with such action, the Company prepays all Notes required to be
prepaid in accordance with Section 8.2(b) hereof.
(b)Acceptance and Payment. A holder of Notes may accept the offer to prepay made
pursuant to Section 8.2(a) by causing a notice of acceptance of such offered
prepayment (specifying in such notice the amount of Notes with respect to which
such acceptance applies) to be delivered to the Company prior to the Proposed
Prepayment Date (it being understood that the failure by a holder to respond to
such written offer of prepayment prior to the Proposed Prepayment Date shall be
deemed to constitute a rejection of such offer with respect to all Notes held by
such holder). If so accepted, such offered prepayment shall be due and payable
on the Proposed Prepayment Date. Such offered prepayment shall be made at 100%
of the principal amount of such Notes so prepaid, plus interest on all such
Notes accrued to the Proposed Prepayment Date. If the Company shall at any time
receive an acceptance of an offer to prepay Notes pursuant to this Section
8.2(b) from some, but not all of, the holders of the Notes, then the Company
will, within two (2) Business Days after the receipt of such acceptance, give
written notice of such acceptance to each other holder of the Notes.
(c)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.2 shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying:
(i)the Proposed Prepayment Date;
(ii)that such payment is to be made pursuant to the provisions of this Section
8.2;
(iii)the outstanding principal amount as of the Proposed Prepayment Date of each
Note offered to be prepaid;
(iv)the unpaid interest that would be due on each such Note offered to be
prepaid, accrued to the date fixed for payment;
(v)that the conditions of this Section 8.2 have been fulfilled; and
(vi)in reasonable detail, the nature and date or proposed date of the Change in
Control.
8.3    Optional Prepayments with Make-Whole Amount.
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in integral multiples of
$1,000,000 and in a minimum amount of $5,000,000, at 100% of the principal
amount so prepaid, plus interest thereon to the prepayment date and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.3 not less than ten (10) Business
Days and not more than sixty (60) days prior to the date fixed for such
prepayment. Each such notice shall specify such prepayment date (which shall be
a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two (2) Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
8.4    Allocation of Partial Prepayments.
In the case of each partial prepayment of the Notes pursuant to Section 8.3, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment, without regard to the Series of Notes.
8.5    Maturity; Surrender, Etc.
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and, in the case of any such prepayment
pursuant to Section 8.3, the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.


4822-9447-3921\7                    12

--------------------------------------------------------------------------------





8.6    Purchase of Notes.
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to a written offer to
purchase made by the Company or an Affiliate pro rata to the holders of the
Notes outstanding upon the same terms and conditions. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 15
Business Days. If the holders of more than 33⅓% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
8.7    Make-Whole Amount.
The term “Make-Whole Amount” means, with respect to any Note of any Series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note of such
Series over the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.3, or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Series of Notes is payable)
equal to the Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Series, the sum of (a) 0.50% plus (b) the yield to maturity implied by the
“Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (i) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between the “Ask Yields” Reported for the applicable
most recently issued actively traded on-the-run U.S. Treasury securities with
the maturities (1) closest to and greater than such Remaining Average Life and
(2) closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Series of Note.


If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note of any Series, the sum
of (x) 0.50% plus (y) the yield to maturity implied by the U.S. Treasury
constant maturity yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Series of Note.
“Remaining Average Life” means, with respect to any Called Principal of any
Series of Notes, the number of years obtained by dividing (a) such Called
Principal into (b) the sum of the products obtained by multiplying (i) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (ii) the number of years, computed on the basis of a 360-day
year composed of twelve 30-day months and calculated to two decimal places,


4822-9447-3921\7                    13

--------------------------------------------------------------------------------





that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.3 or 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.3, or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
9.
AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:
9.1    Compliance with Laws.
The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including ERISA, Environmental Laws, the USA PATRIOT Act and the other
laws and regulations that are referred to in Section 5.17, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
9.2    Insurance.
The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated;
provided, however, the Company may, to the extent permitted by law, provide for
appropriate self-insurance with respect to workers’ compensation.
9.3    Maintenance of Properties.
The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
9.4    Payment of Taxes and Claims.
The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, and to pay and discharge all amounts payable for
work, labor and materials, in each case to the extent such taxes, assessments,
charges, levies and amounts have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or amount payable if (a) the amount,
applicability or validity thereof is being actively contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and amounts payable
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.
9.5    Corporate Existence, Etc.
Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence and will at all times preserve and keep
in full force and effect the corporate existence of each of its Subsidiaries,
except to the


4822-9447-3921\7                    14

--------------------------------------------------------------------------------





extent that, with respect to Subsidiaries, in the good faith judgment of the
Company, the failure to do so could not reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect. The Company will at all
times preserve and keep in full force and effect all certificates of convenience
and necessity, rights and franchises, licenses, permits, operating rights and
other authorization from any Governmental Authorities as are necessary for the
ownership, operation and maintenance of its and its Subsidiaries’ respective
businesses and properties, unless the termination of or failure to preserve and
keep in full force and effect such right, certificate or franchise, license,
permit, operating right or other authorization would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
9.6    Pari Passu.
The Company covenants that all Debt owing under the Notes and under this
Agreement will rank at least pari passu with all its other present and future
unsecured Senior Debt.
9.7    Most Favored Lender.
(a)If at any time (including as in effect on the date of this Agreement) any
Material Credit Facility shall include any Financial Covenant, any event of
default (whether set forth as a undertaking, event of default, prepayment event
or other such provision) or prepayment right not set forth herein or that would
be more beneficial to the holders of the Notes than any analogous provision
contained in this Agreement (any such Financial Covenant, event of default or
prepayment right, an “Additional Provision”), then the Company shall provide (i)
with respect to any Additional Provision in effect on the date of Closing, the
information required to be provided with respect to such Additional Provisions
in the Officer’s Certificate required to be delivered to the Purchasers pursuant
to Section 4.3(a) and (ii) with respect to any Additional Provision in effect
after the date of Closing, a Most Favored Lender Notice to the holders of the
Notes. Thereupon, unless waived in writing by the Required Holders within thirty
(30) days of receipt of such Most Favored Lender Notice by the holders of the
Notes, such Additional Provision (and any related definitions) shall be deemed
automatically incorporated by reference into this Agreement, mutatis mutandis
(including any grace period, if applicable, with respect thereto), as if set
forth fully herein, without any further action required on the part of any
Person, effective as of the date when such Additional Provision became effective
under such Material Credit Facility. Thereafter upon the request of any holder
of a Note, the Company shall enter into any additional agreement or amendment to
this Agreement reasonably requested by such holder evidencing any of the
foregoing. As used herein, “Most Favored Lender Notice” means, in respect of any
Additional Provision, a written notice, which may be by e-mail, to each of the
holders of the Notes delivered promptly, and in any event within ten (10)
Business Days after the inclusion of such Additional Provision in any Material
Credit Facility (including by way of amendment or other modification of any
existing provision thereof), by a Senior Financial Officer of the Company
referring to the provisions of this Section 9.7 and setting forth a description
of such Additional Provision (including any defined terms used therein) and
related explanatory calculations, as applicable.
(b)So long as no Default or Event of Default has occurred and is continuing on
the date on which any Additional Provision is amended or modified in the
relevant Material Credit Facility such that such Additional Provision is less
restrictive on the Company, any Additional Provision is removed from such
Material Credit Facility or such Material Credit Facility shall be terminated,
any Additional Provision incorporated into this Agreement pursuant to this
Section 9.7: (x) shall be deemed amended, modified or removed as a result of any
amendment, modification or removal of such Additional Provision under such
Material Credit Facility and (y) shall be deemed deleted from this Agreement at
such time as such Material Credit Facility shall be terminated and no amounts
shall be outstanding thereunder; provided, that,
(i)other than as provided in Section 17, this Agreement shall not be amended to
delete any covenant, undertaking, event of default, restriction or other
provision included in this Agreement (other than by operation of Section 9.7(a))
or to make any such provision less restrictive on the Company and its
Subsidiaries; and
(ii)if any lender or agent under such Material Credit Facility is paid any
remuneration as consideration for any amendment, modification or removal of such
Additional Provision under such Material Credit Facility, then such remuneration
shall be concurrently paid, on the same equivalent terms, ratably to each holder
of the Notes then outstanding.
(c)The breach of any Additional Provision incorporated into this Agreement
pursuant to this Section 9.7 shall constitute an Event of Default and the period
of grace (if any) applicable to the breach of such Additional Provision in such
Material Credit Facility shall apply hereunder. Certificates delivered to the
holders of Notes pursuant to Section 7.2 shall include the information
(including detailed calculations) required in order to establish whether the
Company was in compliance during the time that any such Additional Provision was
added and thereafter and during the interim or annual period covered by the
applicable financial statements described in Sections 7.1(a) and 7.1(b) with
each such Additional Provision incorporated into this Agreement pursuant to this
Section 9.7.
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 9 on or after the date of this Agreement
and prior to the Closing, if such a failure occurs, then any of the Purchasers
may elect not to purchase the Notes on the date of Closing that is specified in
Section 3.


4822-9447-3921\7                    15

--------------------------------------------------------------------------------





10.
NEGATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:
10.1    Transactions with Affiliates.
The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any transaction or Material group of related transactions
(including the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate, except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
10.2    Merger, Consolidation, Etc.
The Company will not, and will not permit any Subsidiary to, directly or
indirectly, consolidate with, or merge into, any other Person or permit any
other Person to consolidate with, or merge into, it, or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person, except that:
(a)any Subsidiary may consolidate with, or merge into, the Company or any
Wholly-Owned Subsidiary if the Company or such Wholly-Owned Subsidiary is the
surviving corporation;
(b)any Subsidiary (other than a Subsidiary which guarantees the obligations of
the Company hereunder) may consolidate with, or merge into, any joint venture
entity, of which the Company or any Subsidiary of the Company holds an ownership
interest and shares in the earnings; provided that the terms of any such
consolidation or merger and the division of the joint venture’s earnings, when
viewed as a whole, can be reasonably expected to generate the same or greater
book earnings and cash flow for the Company or Subsidiary of the Company as
would be generated absent such consolidation or merger;
(c)the Company may consolidate with, or merge into, any other Person, or permit
any other Person to consolidate with, or merge into, it, if
(i)the successor formed by such consolidation or the survivor of such merger
(the “Surviving Corporation”), is a solvent corporation organized under the laws
of the United States of America or any State thereof (including the District of
Columbia),
(ii)if the Company is not the Surviving Corporation, (A) the Surviving
Corporation shall have executed and delivered to each holder of the Notes its
written assumption of the due and punctual performance and payment of each
covenant and condition of the Company in this Agreement and the Notes, which
assumption shall be in form and substance approved in writing by the Required
Holders, and (B) the Company shall have caused to be delivered to each holder of
the Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and
(iii)immediately after giving effect to such transaction,
(A)no Default or Event of Default shall exist, and
(B)the Surviving Corporation and its Subsidiaries are permitted to incur at
least $1.00 of additional Priority Debt under the provisions of Section 10.5,
and
(d)CHS Capital may transfer CHS Capital Loan Assets to a Wholly-Owned Subsidiary
in the ordinary course of business.
No such conveyance, transfer or lease of all or substantially all of the assets
of the Company or any Subsidiary which guarantees the obligations of the Company
hereunder shall have the effect of releasing the Company, any such Subsidiary or
any successor corporation or limited liability company that shall theretofore
have become such in the manner prescribed in this Section 10.2 from its
liability under this Agreement or the Notes or any Subsidiary guarantee provided
by such Subsidiary under Section 10.5.
10.3    Consolidated Funded Debt to Consolidated Cash Flow.
The Company will not permit the ratio (the “Leverage Ratio”) for any fiscal
period of (a) Consolidated Funded Debt determined as of the end of each fiscal
quarter to (b) Consolidated Cash Flow for the period of four fiscal quarters
ending on such date to exceed 3.50 to 1.00.
10.4    Adjusted Consolidated Funded Debt to Consolidated Net Worth.
The Company shall not permit the ratio of (a) Adjusted Consolidated Funded Debt
determined as of the end of each fiscal quarter to (b) Consolidated Net Worth
determined as of such date to exceed .80 to 1.00.
10.5    Priority Debt.
(e)The Company covenants that it will not, and will not permit any of its
Subsidiaries to, directly or


4822-9447-3921\7                    16

--------------------------------------------------------------------------------





indirectly, create, issue, incur, assume or permit to exist any Priority Debt if
the aggregate outstanding principal amount of all Priority Debt would exceed 20%
of Consolidated Net Worth.
(f)The Company will not at any time permit any Subsidiary to guaranty, become a
co-borrower or otherwise become obligated in respect of any Debt owing under any
Material Credit Facility unless contemporaneously such Subsidiary guaranties, or
becomes similarly obligated in respect of, the Notes, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Required
Holders.
10.6    Liens.
The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or suffer to be created, incurred or assumed
or to exist (upon the happening of a contingency or otherwise), any Lien on or
with respect to any property of the Company or any such Subsidiary, whether now
owned or held or hereafter acquired (unless provision is made whereby the Notes
will be equally and ratably secured with any and all other obligations thereby
secured as provided in the last paragraph of this Section 10.6), except:
(g)Liens for taxes, assessments or other governmental charges or levies securing
obligations not overdue, or if overdue, being actively contested in good faith
by appropriate proceedings that will prevent the forfeiture or sale of any
property, provided that adequate reserves are established in accordance on the
books of the Company or a Subsidiary of the Company in accordance with GAAP;
(h)attachment, judgment and other similar Liens arising in connection with court
proceedings, provided the execution or other enforcement of such Lien(s) is
effectively stayed and the claims secured thereby are being actively contested
in good faith in such manner that the property subject to such Lien(s) is not
subject to forfeiture or sale, and further provided that adequate reserves are
established on the books of the Company or a Subsidiary of the Company in
accordance with GAAP;
(i)Liens incidental to the normal conduct of the business of the Company or a
Subsidiary of the Company or to the ownership by the Company or a Subsidiary of
its property which were not incurred in connection with the borrowing of money
or the obtaining of credit or advances and which do not in the aggregate
materially detract from the value of the property of the Company or any
Subsidiary of the Company for the purpose of such business or materially impair
the use thereof in the operation of the business of the Company or any
Subsidiary of the Company, including Liens
(i)in connection with workers’ compensation, unemployment insurance, social
security and other like laws,
(ii)to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety and performance bonds (of a type other
than set forth in Section 10.6(b)), bids, leases (other than Capital Leases),
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property,
(iii)to secure the claims or demands of materialmen, mechanics, carriers,
warehousemen, vendors, repairmen, landlords, lessors and other like Persons,
arising in the ordinary course of business, and
(iv)in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property;
provided that any amounts secured by such Liens are not yet due and payable.
(j)Liens existing as of the date of this Agreement securing Debt and set forth
on Schedule 5.16 hereto;
(k)any Lien renewing, extending or refunding any Lien permitted by clause (d) of
this Section 10.6, provided that (i) the principal amount of the Debt secured by
such Lien immediately prior to such extension, renewal or refunding is not
increased or the maturity thereof reduced, (ii) such Lien is not extended to any
other property, and (iii) immediately after such extension, renewal or refunding
no Default or Event of Default would exist;
(l)Liens on property of the Company or any of its Subsidiaries securing Debt
owing to the Company or to any of its Wholly-Owned Subsidiaries;
(m)any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by the Company or a Subsidiary of the Company
after the date of this Agreement, provided that
(i)no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),
(ii)the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to the Company or such
Subsidiary of the property (or improvement thereon) being acquired or
constructed or (B) the Fair Market Value (as determined in good faith by the
Company) of such property, determined at the time of such acquisition or at the
time of substantial completion of such construction, and


4822-9447-3921\7                    17

--------------------------------------------------------------------------------





(iii)such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);
(n)any Lien existing on property acquired by the Company or any Subsidiary of
the Company at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by the Company or such Subsidiary) or any Lien
existing on property of a Person immediately prior to the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company,
provided that
(i)no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,
(ii)such Lien shall extend only to the property acquired or the property of such
Person merged into or consolidated with the Company or Subsidiary which was
subject to such Lien as of the time of such consolidation or merger, and
(iii)the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of the Company or such Subsidiary) of the
property subject thereto at the time of the acquisition thereof or at the time
of such merger or consolidation;
(o)Liens to CoBank and other cooperatives with respect to equity held by the
Company in such banks or other cooperatives securing Debt, provided that the
aggregate Fair Market Value of such equity securing Debt shall not exceed
$50,000,000 at any one time;
(p)Liens consisting of the cash collateralization of reimbursement obligations
in an aggregate amount not to exceed $200,000,000 in respect of letters of
credit required to be pledged because the expiry date of such letters of credit
occurs later than the maturity date of the lending facility under which such
letters of credit were issued, but only to the extent and for so long as no
Default or Event of Default has occurred and is continuing and no “potential
default” or “event of default” has occurred and is continuing under and as
defined in such lending facility; and
(q)other Liens not otherwise permitted under clause (a) through (j) of this
Section 10.6 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 10.3, 10.4 and
10.5 hereof.
If, notwithstanding the prohibition contained herein, the Company shall, or
shall permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien, other than those Liens permitted by the
provisions of paragraphs (a) through (k) of this Section 10.6 (but including any
Liens in respect of the Material Credit Facility whether or not permitted by
paragraphs (a) - (k) of this Section 10.6 (but excluding clause (j))), it will
make or cause to be made effective provision whereby the Notes will be secured
equally and ratably with any and all other obligations thereby secured, such
security to be pursuant to agreements reasonably satisfactory to the Required
Holders (including intercreditor arrangements providing for the pari passu
treatment of the Notes and all such secured Debt) and, in any such case, the
Notes shall have the benefit, to the fullest extent that, and with such priority
as, the holders of the Notes may be entitled under applicable law, of an
equitable Lien on such property. For the avoidance of doubt, the Company
acknowledges that it will not, and will not permit any Subsidiary to, secure or
grant any Liens in respect of the Material Credit Facility (other than Liens
permitted by paragraph (j) of this Section 10.6) unless an equal and ratable
Lien is granted in respect of the Notes.
10.7    Sale of Assets.
(r)Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, make any Transfer, provided that the foregoing restriction does
not apply to a Transfer if:
(i)the property that is the subject of such Transfer constitutes either (A)
inventory held for sale, or (B) equipment, fixtures, supplies or materials no
longer required, in the opinion of the Company or such Subsidiary, in the
operation of the business of the Company or such Subsidiary or that is obsolete,
and, in the case of any Transfer described in clause (A) or clause (B), such
Transfer is in the ordinary course of business (an “Ordinary Course Transfer”);
(ii)such Transfer is from a Subsidiary to the Company or a Wholly-Owned
Subsidiary, so long as immediately before and immediately after the consummation
of such transaction, and after giving effect thereto, no Default or Event of
Default exists or would exist (each such Transfer, collectively with any
Ordinary Course Transfers, “Excluded Transfers”); or
(iii)such Transfer is a lease or sale of the assets of the Company or any
Subsidiary of the Company to any joint venture entity, of which the Company or
any Subsidiary of the Company holds an ownership interest and shares in the
earnings; provided that the terms of any such lease or sale and the division of
the joint venture’s earnings, when viewed as a whole, can be reasonably expected
to generate the same or greater book earnings and cash flow for the Company or
Subsidiary of the Company as would be generated absent such lease or sale.
(s)Debt Prepayment Applications and Reinvested Transfers.
(i)Notwithstanding the provisions of Section 10.7(a), the Company or any
Subsidiary may Transfer any of its properties at the Fair Market Value thereof;
provided that
(A)either (1) such Transfer is not an Excluded Transfer and does not involve a
Substantial


4822-9447-3921\7                    18

--------------------------------------------------------------------------------





Portion of the property of the Company and its Subsidiaries, or (2) the Net
Proceeds Amount with respect to such Transfer (the “Designated Portion”) is
either (x) applied to the acquisition by the Company or the Subsidiary making
such Transfer of assets of a nature similar to, and of at least an equivalent
value of, the assets which were the subject of such Transfer (a “Reinvested
Transfer”), or (y) applied to a Debt Prepayment Application, in either case,
within one year of the consummation of such Transfer, as specified in an
Officer’s Certificate delivered to each holder of Notes prior to, or
contemporaneously with, the consummation of such Transfer; and
(B)immediately after giving effect to such Transfer (1) no Default or Event of
Default shall exist and (2) the Company is able to incur at least $1.00 of
additional Priority Debt under the provisions of Section 10.5 hereof.
(ii)If, notwithstanding the certificate referred to in the foregoing clause
10.7(b)(i)(A), the Company shall fail to apply the entire amount of the
Designated Portion as specified in such certificate within the period stated in
Section 10.7(b)(i), an Event of Default shall be deemed to have existed as of
the expiration of such period and shall be deemed to be continuing.
(t)Certain Definitions. The following terms have the following meanings:
(i)“Debt Prepayment Application” means, with respect to any Transfer by the
Company or any Subsidiary, the application by the Company or such Subsidiary of
cash in an amount equal to the Net Proceeds Amount with respect to such Transfer
to pay the outstanding principal of all Funded Debt of the Company or such
Subsidiary (other than Funded Debt owing to any of the Subsidiaries or any
Affiliate and Funded Debt in respect of any revolving credit or similar facility
providing the Company or such Subsidiary with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Funded Debt, the availability of loans or other extensions
of credit under such credit facility is permanently reduced by an amount not
less than the amount of such proceeds applied to the payment of such Funded
Debt), provided that in the course of making such application the Company shall
offer to prepay each outstanding Note in a principal amount that equals the
Ratable Portion for such Note plus interest on all such Notes accrued to the
date of such payment. The Company will give each holder of Notes written notice
of such offered prepayment not less than ten (10) Business Days and not more
than sixty (60) days prior to the date fixed for such prepayment, specifying
such prepayment date, the aggregate principal amount of the Notes to be prepaid
on such date and the Ratable Portion payable with respect to each such Note. A
holder of Notes may accept or reject such offer to prepay by causing a notice of
such acceptance or rejection to be delivered to the Company at least two (2)
Business Days prior to the prepayment date specified by the Company in such
offer. If a holder of Notes has not responded to such offer by a date which is
at least two (2) Business Days prior to such specified prepayment date, such
holder shall be deemed to have rejected such offer of prepayment. If any holder
of a Note rejects or is deemed to have rejected such offer of prepayment, then,
for purposes of determining the extent to which any Net Proceeds Amount has been
applied to a Debt Prepayment Application, the Company nevertheless will be
deemed to have paid Funded Debt in an amount equal to the Ratable Portion for
such Note.
As used in this definition,
(ii)“Ratable Portion” means, for any Note, an amount equal to the product of
    (a)    the Net Proceeds Amount (or any portion thereof) being so offered to
be applied to the payment of Funded Debt, multiplied by
    (b)    a fraction the numerator of which is the outstanding principal amount
of such Note and the denominator of which is the aggregate outstanding principal
amount of Funded Debt of the Company and its Subsidiaries, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.
(iii)“Disposition Value” means, at any time, with respect to any Transfer,
    (a)    in the case of property that does not constitute capital stock of or
other ownership interests in any Subsidiary of the Company, the book value
thereof, valued at the time of such Transfer in good faith by the board of
directors of the Company, and
    (b)    in the case of property that constitutes capital stock of or other
ownership interests in any Subsidiary of the Company, an amount equal to that
percentage of the book value of the assets of the Subsidiary that issued such
capital stock or other ownership interests as is equal to the percentage that
the book value that such capital stock or other ownership interests represents
of the book value of all of the outstanding capital stock of or other ownership
interests in such Subsidiary (assuming, in making such calculations, that all
securities convertible into such capital stock or other ownership interests are
so converted and giving full effect to all transactions that would occur or be


4822-9447-3921\7                    19

--------------------------------------------------------------------------------





required in connection with such conversion), determined as of time of such
Transfer in good faith by the board of directors of the Company.
(iv)“Net Proceeds Amount” means, with respect to any Transfer of any property by
any Person, an amount equal to the difference of
    (a)    the aggregate amount of the consideration (valued at the Fair Market
Value of such consideration at the time of the consummation of such Transfer)
received by such Person in respect of such Transfer, minus
    (b)    all ordinary and reasonable out‑of‑pocket costs and expenses actually
incurred by such Person in connection with such Transfer and any income taxes
fairly attributable to such Transfer.
(v)“Substantial Portion” means, at any time, any property subject to a Transfer
if the Disposition Value of such property, when added to the Disposition Value
of all other property of the Company and its Subsidiaries that shall have been
the subject of a Transfer (other than an Excluded Transfer and Transfers of such
other property to the extent the Net Proceeds Amount arising therefrom has been
applied to a Reinvested Transfer or a Debt Prepayment Application) during the
then current fiscal year of the Company, exceeds an amount equal to 25% of
Consolidated Total Assets as of the end of the fiscal year of the Company then
most recently ended.
(vi)“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including capital stock of or other ownership interests in, any other Person.
10.8    Line of Business.
The Company will not, and will not permit any Subsidiary to, engage to any
Material extent in any business activity or operations other than operations or
activities (a) in or reasonably related to the agriculture industry, (b) in the
food industry or (c) in which the Company and its Subsidiaries are otherwise
engaged on the date hereof as described in the Memorandum or businesses
reasonably related thereto or in furtherance thereof.
10.9    Subsidiary Distribution Restrictions.
The Company covenants that it will not, and will not permit any Subsidiary of
the Company to, enter into, or be otherwise subject to, any contract or
agreement (including its certificate of incorporation) which limits the amount
of, or otherwise imposes restrictions on the payment of, Distributions by any
Subsidiary of the Company.
10.10    Terrorism Sanctions Regulations.
The Company will not and will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any Purchaser or holder or
any affiliate of such Purchaser or holder to be in violation of, or subject to
sanctions under, any law or regulation applicable to such Purchaser or holder,
or (ii) is prohibited by any U.S. Economic Sanctions Laws.
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 before or after giving effect to the
issuance of the Notes on a pro forma basis, if such a failure occurs, then any
of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.
11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
(b)the Company defaults in the payment of any interest on any Note for more than
five (5) Business Days after the same becomes due and payable; or
(c)the Company defaults in the performance of or compliance with any term
contained in any of Section 7.1(d), Section 8.2 (other than any payment default
occurring under Sections 11(a) and/or 11(b)) or Section 10 (other than Section
10.8) hereof; or
(d)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in clauses (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this clause (d) of Section 11); or


4822-9447-3921\7                    20

--------------------------------------------------------------------------------





(e)any representation or warranty made in writing by or on behalf of the Company
or by any officer of the Company in this Agreement or in any writing furnished
in connection with the transactions contemplated hereby proves to have been
false or incorrect in any material respect on the date as of which made; or
(f)(i) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Debt that is outstanding in an aggregate principal
amount of at least $100,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any agreement, term or condition contained in any
instrument or agreement evidencing any Debt in an aggregate outstanding
principal amount of at least $100,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Debt has become, or has been declared (or one
or more Persons are entitled to declare such Debt to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or (iii)
as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder of Debt to convert
such Debt into equity interests), (x) the Company or any Subsidiary has become
obligated to purchase or repay Debt before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $100,000,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Debt; or
(g)the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
(i)a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 30 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 30
days after the expiration of such stay; or
(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed five percent (5%) of Consolidated Net Worth for
any period of ten (10) consecutive calendar days or more, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA.
12.REMEDIES ON DEFAULT, ETC.
12.1    Acceleration.
(a)If an Event of Default with respect to the Company described in clause (g) or
(h) of Section 11 (other than an Event of Default described in subclause (i) of
clause (g) or described in subclause (vi) of clause (g) by virtue of the fact
that such clause encompasses subclause (i) of clause (g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.
(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.


4822-9447-3921\7                    21

--------------------------------------------------------------------------------





(c)If any Event of Default described in clause (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (ii) the
Make-Whole Amount determined in respect of such principal amount (to the full
extent permitted by applicable law), shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived. The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for) and that the provision for payment of a Make-Whole Amount by the
Company in the event that the Notes are prepaid or are accelerated as a result
of an Event of Default, is intended to provide compensation for the deprivation
of such right under such circumstances.
12.2    Other Remedies.
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
12.3    Rescission.
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders may, by written notice
to the Company, rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes of any Series, at
the Default Rate for such Series, (b) all Events of Default and Defaults, other
than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (c)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.
12.4    No Waivers or Election of Remedies, Expenses, Etc.
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or any Note upon any holder of any Note shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including reasonable attorneys’
fees, expenses and disbursements.
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1    Registration of Notes.
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
13.2    Transfer and Exchange of Notes.
Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or its attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes of
such Series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as


4822-9447-3921\7                    22

--------------------------------------------------------------------------------





such holder may request and shall be substantially in the form of such Note for
such Series as set forth in Exhibit 1(a), 1(b), 1(c) or 1(d), as applicable.
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
13.3    Replacement of Notes.
Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
14.
PAYMENTS ON NOTES.

14.1    Place of Payment.
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Wells Fargo Bank, National Association in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
14.2    Home Office Payment.
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Qualified Institutional Buyer or Institutional Investor that
is the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.
15.
EXPENSES, ETC.

15.1    Transaction Expenses.
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or consent becomes effective), including: (a) the costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note, and (b)
the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees,


4822-9447-3921\7                    23

--------------------------------------------------------------------------------





costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes).
15.2    Survival.
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
17.
AMENDMENT AND WAIVER.

17.1    Requirements.
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver or the principal amount of the Notes
that the Purchasers are to purchase pursuant to Section 2 upon the satisfaction
of the conditions to Closing that appear in Section 4, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.
17.2    Solicitation of Holders of Notes.
(a)Solicitation.  The Company will provide each Purchaser and each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser and such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes. The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 17 to each Purchaser and each holder
of outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.
(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of Notes as consideration for or as an inducement to the
entering into by such Purchaser or holder of Notes of any waiver or amendment of
any of the terms and provisions hereof or of any Note unless such remuneration
is concurrently paid, or security is concurrently granted or other credit
support is concurrently provided, on the same terms, ratably to each Purchaser
and each holder of Notes then outstanding even if such Purchaser or holder did
not consent to such waiver or amendment.
(c)Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
17.3    Binding Effect, Etc.
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all Purchasers and holders of Notes and is binding upon them and upon
each future holder of any Note and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Purchaser or holder of any Note nor any delay in exercising any rights hereunder
or under any Note shall operate as a waiver of any rights of any Purchaser or
holder of such Note. As used herein, the term “this


4822-9447-3921\7                    24

--------------------------------------------------------------------------------





Agreement” and references thereto shall mean this Note Purchase Agreement as it
may from time to time be amended or supplemented.
17.4    Notes held by Company, Etc.
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
18.
NOTICES.

Except to the extent otherwise provided in Section 4.10, Section 7.4 or Section
9.7, all notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Olivia Nelligan, Executive Vice President and Chief
Financial Officer, or at such other address as the Company shall have specified
to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, microfilm, microcard, miniature photographic, electronic or
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any Federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or,


4822-9447-3921\7                    25

--------------------------------------------------------------------------------





in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio or (viii) any other Person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser is
a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
22.
MISCELLANEOUS.

22.1    Successors and Assigns.
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.
22.2    Payments Due on Non-Business Days.
Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Sections 8.2 or 8.3 that the notice of any
optional prepayment specify a Business Day as the date fixed for such
prepayment), any payment of principal of or Make-Whole Amount or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Notes is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
22.3    Accounting Terms.
All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Debt”), any election by the Company to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 - Fair Value Option,
International Accounting Standard 39 - Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
Notwithstanding the foregoing, if the Company notifies the holders of Notes
that, in Company’s reasonable opinion, or if the Required Holders notify the
Company that, in the Required Holders’ reasonable opinion, as a result of a
change in GAAP after the date hereof, any covenant contained in Sections 10.2,
10.3, 10.4, 10.5, 10.6 or 10.7, or any of the defined terms used therein, no
longer apply as intended such that such covenants are materially more or less
restrictive to the Company than as at the


4822-9447-3921\7                    26

--------------------------------------------------------------------------------





date of this Agreement, the Company shall negotiate in good faith with the
holders of Notes to make any necessary adjustments to such covenant or defined
term to provide the holders of the Notes with substantially the same protection
as such covenant provided prior to the relevant change in GAAP. Until the
Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, (a) the covenants contained in Sections
10.2, 10.3, 10.4, 10.5, 10.6 and 10.7, together with the relevant defined terms,
shall continue to apply and compliance therewith shall be determined on the
basis of GAAP in effect at the date of this Agreement and (b) each set of
financial statements delivered to holders of Notes pursuant to Section 7.1(a) or
(b) during such time shall include detailed reconciliations reasonably
satisfactory to the Required Holders as to the effect of such change in GAAP.
22.4    Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
22.5    Construction, Etc.
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
22.6    Counterparts; Electronic Contracting.
(a)    This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto. The
parties agree to electronic contracting and signatures with respect to this
Agreement (but not, for the avoidance of doubt, the Notes). Delivery of an
electronic signature to, or a signed copy of, this Agreement by facsimile, email
or other electronic transmission shall be fully binding on the parties to the
same extent as the delivery of the signed originals and shall be admissible into
evidence for all purposes. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement (other than the Notes) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Company, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Notwithstanding the foregoing, if any Purchaser shall request
manually signed counterpart signatures to this Agreement, the Company hereby
agrees to use its reasonable endeavors to provide such manually signed signature
pages as soon as reasonably practicable.
(b)     The parties agree to electronic contracting and signatures with respect
to each Note delivered hereunder in registered form. Delivery of an electronic
signature to, or a signed copy of, any Note in the name of a particular
Purchaser by facsimile, email or other electronic transmission shall be fully
binding on the Company to the same extent as the delivery of the signed original
of any such Note and shall be admissible into evidence for all purposes, and the
Company hereby expressly waives any defense related to a Purchaser’s failure to
present an original Note. The Company


4822-9447-3921\7                    27

--------------------------------------------------------------------------------





further agrees that it shall produce a manually signed Note for delivery to each
Purchaser in accordance with the instructions provided by such Purchaser as soon
as reasonably practicable.
22.7    Governing Law.
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
22.8    Jurisdiction and Process; Waiver of Jury Trial.
(a)The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
22.8(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such holder shall then have been notified pursuant to said Section. The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(c)Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.






4822-9447-3921\7                    28

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,
CHS, INC.
By:    /s/ Olivia Nelligan                
Name:    Olivia Nelligan
Title:    Executive Vice President and
Chief Financial Officer
































































































4822-9447-3921\7            [Signature Page to Note Purchase Agreement - CHS]



--------------------------------------------------------------------------------







This Agreement is hereby
accepted and agreed to as
of the date hereof.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: /s/ J. Alex Stuart                
Second Vice President


BCBSM, INC. DBA BLUE CROSS AND BLUE SHIELD OF MINNESOTA


By: PGIM Private Placement Investors, L.P. (as Investment Advisor)


By: PGIM Private Placement Investors, Inc. (as its General Partner)




By: /s/ J. Alex Stuart                
Vice President


PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By: PGIM, Inc., as investment manager




By: /s/ J. Alex Stuart                
Vice President


PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY


By: PGIM, Inc., as investment manager




By: /s/ J. Alex Stuart                
Vice President


PICA HARTFORD LIFE INSURANCE COMFORT TRUST


By: The Prudential Insurance Company of America, as Grantor


By: /s/ J. Alex Stuart                
Second Vice President


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







PRIVATE PLACEMENT TRUST INVESTORS, LLC


By: PGIM Private Placement Investors,
L.P., as Managing Member


By: PGIM Private Placement Investors, Inc.,
as its General Partner


By: /s/ J. Alex Stuart                
Vice President


PHYSICIANS MUTUAL INSURANCE COMPANY


By: PGIM Private Placement Investors, L.P. (as Investment Advisor)


By: PGIM Private Placement Investors, Inc. (as its General Partner)




By: /s/ J. Alex Stuart                
Vice President


PRUCO LIFE INSURANCE COMPANY




By: /s/ J. Alex Stuart                
Assistant Vice President


PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY


By: PGIM, Inc., as investment manager




By: /s/ J. Alex Stuart                
Vice President




[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







PRUDENTIAL TERM REINSURANCE COMPANY


By: PGIM, Inc., as investment manager




By: /s/ J. Alex Stuart                
Vice President


PRUDENTIAL UNIVERSAL REINSURANCE COMPANY


By: PGIM, Inc., as investment manager




By: /s/ J. Alex Stuart                
Vice President




[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------





ATHENE ANNUITY AND LIFE COMPANY
By: Apollo Insurance Solutions Group LP, its investment adviser
By: Apollo Capital Management, L.P., its sub adviser
By: Apollo Capital Management GP, LLC, its General Partner




By: /s/ Joseph D. Glatt                        
Name: Joseph D. Glatt
Title: Vice President    


AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
By: Apollo Insurance Solutions Group LP, its investment adviser
By: Apollo Capital Management, L.P., its sub adviser
By: Apollo Capital Management GP, LLC, its General Partner        


By: /s/ Joseph D. Glatt                
Name: Joseph D. Glatt
Title: Vice President        


VENERABLE INSURANCE AND ANNUITY COMPANY
By: Apollo Insurance Solutions Group LP, its investment adviser
By: Apollo Capital Management, L.P., its sub adviser
By: Apollo Capital Management GP, LLC, its General Partner




By: /s/ Joseph D. Glatt                
Name: Joseph D. Glatt
Title: Vice President    


JACKSON NATIONAL LIFE INSURANCE COMPANY
By: Apollo Insurance Solutions Group LP, its investment adviser
By: Apollo Capital Management, L.P., its sub adviser
By: Apollo Capital Management GP, LLC, its General Partner




By: /s/ Joseph D. Glatt                
Name: Joseph D. Glatt
Title: Vice President    


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: Apollo Insurance Solutions Group LP, its investment adviser
By: Apollo Capital Management, L.P., its sub adviser
By: Apollo Capital Management GP, LLC, its General Partner


By: /s/ Joseph D. Glatt                
Name: Joseph D. Glatt
Title: Vice President        


MIDLAND NATIONAL LIFE INSURANCE COMPANY
By: Apollo Insurance Solutions Group LP, its investment adviser
By: Apollo Capital Management, L.P., its sub adviser
By: Apollo Capital Management GP, LLC, its General Partner




By: /s/ Joseph D. Glatt                
Name: Joseph D. Glatt
Title: Vice President        


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







NEW YORK LIFE INSURANCE COMPANY




By: /s/ Clara Fagan                
Name:     Clara Fagan
Title:     Corporate Vice President




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By:    NYL Investors LLC, its Investment Manager




By: /s/ Clara Fagan                
Name:     Clara Fagan
Title:     Senior Director


NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE
ACCOUNT (BOLI 3)
By:    NYL Investors LLC, its Investment Manager




By: /s/ Clara Fagan                
Name:     Clara Fagan
Title:     Senior Director


NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE
ACCOUNT (BOLI 3-2)
By:    NYL Investors LLC, its Investment Manager




By: /s/ Clara Fagan                
Name:     Clara Fagan
Title:     Senior Director




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE
ACCOUNT (BOLI 30C)
By:    NYL Investors LLC, its Investment Manager




By: /s/ Clara Fagan                
Name:     Clara Fagan
Title:     Senior Director


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE
ACCOUNT (BOLI 30D)
By:    NYL Investors LLC, its Investment Manager




By: /s/ Clara Fagan                
Name:     Clara Fagan
Title:     Senior Director


The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee


By:    New York Life Insurance Company, its attorney-in-fact


    
By: /s/ Clara Fagan                
Name:     Clara Fagan
Title:     Senior Director


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







MODERN WOODMEN OF AMERICA




By: /s/ Aaron R. Birkland                
Name:     Aaron R. Birkland
Title:     Portfolio Manager, Private Placements




MODERN WOODMEN OF AMERICA


By: /s/ Brett M. Van                    
Name:     Brett M. Van
Title:     Chief Investment Officer & Treasurer


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------





    
THRIVENT FINANCIAL FOR LUTHERANS


By: /s/ Allen Stoltman                
Name:    Allen Stoltman
Title:    Managing Director


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







STATE OF WISCONSIN INVESTMENT BOARD


By: /s/ Christopher P. Prestigiacomo        
Name:    Christopher P. Prestigiacomo
Title:    Portfolio Manager


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA


By: /s/ Barry Scheinholtz                
Name:     Barry Scheinholtz
Title:     Managing Director
 


THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.


By: /s/ Barry Scheinholtz                
Name:     Barry Scheinholtz
Title:     Managing Director
 


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------









AMERITAS LIFE INSURANCE CORP.
AMERITAS LIFE INSURANCE CORP. OF NEW YORK
By: Ameritas Investment Partners Inc., as Agent




By: /s/ Tina Udell                    
Name: Tina Udell
Title: Vice President & Managing Director


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







CMFG LIFE INSURANCE COMPANY
By:    MEMBERS Capital Advisors, Inc.
acting as Investment Advisor




By: /s/ Jason Micks                
Name:    Jason Micks
Title:    Managing Director, Investments


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------









PRIMERICA LIFE INSURANCE COMPANY
By:    Conning, Inc., as Investment Manager


    
By: /s/ Samuel Otchere                
Name: Samuel Otchere
Title: Director


NATIONAL BENEFIT LIFE INSURANCE COMPANY
By:    Conning, Inc., as Investment Manager


By: /s/ Samuel Otchere                
Name: Samuel Otchere
Title: Director


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







AMERICAN FAMILY LIFE INSURANCE COMPANY




By: /s/ David L. Voge                    
Name:    David L. Voge
Title:    Director Private Markets


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY


By: /s/ David Divine                    
Name: David Divine
Title: Director - Securities Management


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







MUFG Fund Services (Cayman) Limited, acting solely in its capacity as trustee of
Bright - III Fund, a sub-fund of Global Private Credit Umbrella Unit Trust*
By: Barings LLC as Investment Adviser


By: /s/ James Moore                
Name:     James Moore
Title:     Managing Director


Trustee’s obligations in such capacity will be solely the obligations of the
Trustee acting on behalf of Bright - III Fund, and that no creditor will have
any recourse against any of the Trustee, (or any of its directors, officers or
employees) for any claims, losses, damages, liabilities, indemnities or other
obligations whatsoever in connection with actions taken by the Trustee, with any
recourse to the Trustee limited to the assets of Bright - III Fund.


[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------







ASSURITY LIFE INSURANCE COMPANY


By: /s/ Victor Weber                    
Name:    Victor Weber
Title:    Senior Director - Investments






[Signature Page to Note Purchase Agreement - CHS]

--------------------------------------------------------------------------------






SCHEDULE B
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Additional Provision” is defined in Section 9.7(a).
“Adjusted Consolidated Funded Debt” means Consolidated Funded Debt, plus the net
present value of all rentals payable under operating leases of the Company and
its Subsidiaries as discounted by a rate of 10% per annum.
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Interests, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Agreement, this” is defined in Section 17.3.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Applicable Rate” means, with respect to (a) any Series Y Note, during any
fiscal quarter following a fiscal period during which the Company delivered
financial statements under Section 7.1 reflecting a Leverage Ratio (rounded to
the second decimal place, with .005 being rounded upward) for the immediately
preceding fiscal period of (i) less than or equal to 3.00 to 1.00, 3.24% per
annum, (ii) greater than 3.00 to 1.00 but less than or equal to 3.25 to 1.00,
3.74% per annum, or (iii) greater than 3.25 to 1.00, 4.24% per annum, (b) any
Series Z Note, during any fiscal quarter following a fiscal period during which
the Company delivered financial statements under Section 7.1 reflecting a
Leverage Ratio (rounded to the second decimal place, with .005 being rounded
upward) for the immediately preceding fiscal period of (i) less than or equal to
3.00 to 1.00, 3.48% per annum, (ii) greater than 3.00 to 1.00 but less than or
equal to 3.25 to 1.00, 3.98% per annum, or (iii) greater than 3.25 to 1.00,
4.48% per annum, (c) any Series AA Note, during any fiscal quarter following a
fiscal period during which the Company delivered financial statements under
Section 7.1 reflecting a Leverage Ratio (rounded to the second decimal place,
with .005 being rounded upward) for the immediately preceding fiscal period of
(i) less than or equal to 3.00 to 1.00, 3.58% per annum, (ii) greater than 3.00
to 1.00 but less than or equal to 3.25 to 1.00, 4.08% per annum, or (iii)
greater than 3.25 to 1.00, 4.58% per annum and (d) any Series BB Note, during
any fiscal quarter following a fiscal period during which the Company delivered
financial statements under Section 7.1 reflecting a Leverage Ratio (rounded to
the second decimal place, with .005 being rounded upward) for the immediately
preceding fiscal period of (i) less than or equal to 3.00 to 1.00, 3.73% per
annum, (ii) greater than 3.00 to 1.00 but less than or equal to 3.25 to 1.00,
4.23% per annum, or (iii) greater than 3.25 to 1.00, 4.73% per annum; provided,
however, that if the Leverage Ratio (rounded to the second decimal place, with
.005 being rounded upward) for the immediately preceding fiscal period was
greater than 3.00 to 1.00 but the Notes had an Investment Grade Rating by any
Nationally Recognized Statistical Rating Organization during such fiscal period,
the “Applicable Rate” (w) for any Series Y Note shall be 3.49% per annum, (x)
for any Series Z Note shall be 3.73% per annum, (y) for any Series AA Note shall
be 3.83% per annum and (z) for any Series BB Note shall be 3.98% per annum, in
each case until the date on which the Notes are no longer rated Investment Grade
by such Nationally Recognized Statistical Rating Organization, in which case
clauses (a), (b), (c) or (d), as applicable, shall apply.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise


4822-9447-3921\7                    Schedule B-1



--------------------------------------------------------------------------------





beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, any Person, entity, organization, country or regime described in
clause (a) or (b).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capitalized Lease Obligation” means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Control” means any Person or Persons acting in concert, together with
the Affiliates thereof, directly or indirectly controlling or owning
(beneficially or otherwise) in the aggregate more than 50% of the aggregate
voting power of the issued and outstanding Voting Interests of the Company.
“CHS Capital” means collectively, CHS Capital, LLC, and each of its
Subsidiaries.
“CHS Capital Debt” means, on any date of determination, Debt owing by CHS
Capital in connection with the sale or financing of CHS Capital Loan Assets, and
in respect of which neither the Company nor any of its other Subsidiaries has
any obligation (including any indemnification obligation) or liability.
“CHS Capital Loan Assets” means loan assets owned and loan commitments made by
CHS Capital or a Wholly-Owned Subsidiary in the ordinary course of business, and
the proceeds thereof and receivables of the Company and the proceeds thereof, in
each case sold by the Company to the extent necessary to make up the shortfall
on collections of the CHS Capital Loan Assets pursuant to the terms of the
relevant documentation for the CHS Capital Debt.
“Closing” is defined in Section 3.
“CoBank” means Co-Bank, ACB, a United States Agricultural Credit Bank.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the introductory paragraph hereof.
“Confidential Information” is defined in Section 20.
“Consolidated Cash Flow” means for any period the sum of (a) earnings before
income taxes of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, plus (b) the amounts that have been
deducted in the determination of such earnings before income taxes for such
period for (i) interest expense for such period, (ii) depreciation for such
period, (iii) amortization for such period and (iv) extraordinary non-cash
losses for such period, minus (c) the amounts that have been included in the
determination of such earnings before income taxes for such period for (i)
one-time gains, (ii) extraordinary income, (iii) non-cash patronage income, and
(iv) non-cash equity earnings in joint ventures.
“Consolidated Current Ratio” means, as of any date of determination, the ratio
of (a) consolidated current assets of the Company and its Subsidiaries as of
such date to (b) consolidated current liabilities of the Company and its
Subsidiaries as of such date, in each case, as determined in accordance with
GAAP.
“Consolidated Funded Debt” means as of any date of determination, the total of
all Funded Debt of the Company and its Subsidiaries outstanding on such date,
after eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP; provided, that, if the Consolidated
Current Ratio as of any such date of determination is less than 1.00 to 1.00,
any calculation of Consolidated Funded Debt shall include (notwithstanding
anything to the contrary in this definition) the lesser, as of such date of
determination, of (a) all Debt which would, in accordance with GAAP, be required
to be classified as a short term liability on the books of the Company and its
Subsidiaries, including without limitation borrowings


4822-9447-3921\7                    Schedule B-2



--------------------------------------------------------------------------------





under a revolving credit or similar agreement where such borrowings are
outstanding for less than one year (whether or not used for working capital
purposes) and (b) the amount (which, if a negative number, shall be deemed zero)
by which (i) consolidated current liabilities of the Company and its
Subsidiaries as of such date exceeds (ii) consolidated current assets of the
Company and its Subsidiaries as of such date.
“Consolidated Net Worth” means as of any date, total equity of the Company and
its Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Total Assets” means at any time, the total assets of the Company
and its Subsidiaries that would be shown on a consolidated balance sheet of the
Company and its Subsidiaries at such time prepared in accordance with GAAP.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Debt” means with respect to any Person
(a)     all obligations of such Person for borrowed money (including all
obligations for borrowed money secured by any Lien with respect to any property
owned by such Person whether or not such Person has assumed or otherwise become
liable for such obligations),
(b)     all obligations of such Person for the deferred purchase price of
property acquired by such Person (excluding accounts payable arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
such property),
(c)     all Capitalized Lease Obligations of such Person,
(d)     the CHS Capital Debt, and
(e)     all Guaranties of such Person with respect to liabilities of the type
described in clause (a), (b), (c) or (d) of any other Person,
provided that (i) Debt of a Subsidiary of the Company shall exclude such
obligations and Guaranties of such Subsidiary if owed or guaranteed by such
Subsidiary to the Company or a Wholly-Owned Subsidiary of the Company, (ii) Debt
of the Company shall exclude such obligations and Guaranties if owed or
guaranteed by the Company to a Wholly-Owned Subsidiary of the Company and (iii)
Debt of the Company shall exclude any unfunded obligations which may exist now
and in the future in the Company’s pension plans.
“Debt Prepayment Application” is defined in Section 10.7(c).
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (a) 2% per
annum above the Applicable Rate with respect to such Note or (b) 2% over the
rate of interest publicly announced by The Bank of New York in New York, New
York as its “base” or “prime” rate.
“Designated Portion” is defined in Section 10.7(b).
“Disclosure Documents” is defined in Section 5.3.
“Disposition Value” is defined in Section 10.7(c).
“Distribution” means, in respect of any corporation, association or other
business entity:
(a)    dividends or other distributions or payments on capital stock or other
equity interests of such corporation, association or other business entity
(except distributions in such stock or other equity interest); and


4822-9447-3921\7                    Schedule B-3



--------------------------------------------------------------------------------





(b)    the redemption or acquisition of such stock or other equity interests or
of warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Transfers” is defined in Section 10.7(a).
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell, respectively).
“Financial Covenant” means any covenant as well as any defined term used within
any such covenant that requires the Company or any of its Subsidiaries to
achieve, maintain, or not exceed, a stated level of financial condition or
performance and includes any requirement that the Company or any of its
Subsidiaries:
(a)maintain a specified level of net worth, shareholders’ equity, total assets,
cash flow or net income;
(b)maintain any relationship of any component of its capital structure to any
other component thereof (including the relationship of indebtedness, senior
indebtedness or subordinated indebtedness to total capitalization or to net
worth); or
(c)maintain any measure of its ability to service its indebtedness (including
exceeding any specified ratio of revenues, cash flow or net income to
indebtedness, interest expense, rental expense, capital expenditures and/or
scheduled payments of indebtedness).
For the avoidance of doubt, the covenants set forth in Sections 10.3 and 10.4 of
this Agreement and any “Minimum Consolidated Net Worth” covenant set forth in a
Material Credit Facility constitute Financial Covenants.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“Funded Debt” means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include (a) any Debt which by its terms or
by the terms of any instrument or agreement relating thereto matures, or which
is otherwise payable or unpaid, more than one year from the date of creation
thereof, (b) any Debt outstanding under a revolving credit or similar agreement
providing for borrowings (and renewals and extensions thereof) which would, in
accordance with GAAP, be required to be classified as a long term liability of
such Person, (c) any Capitalized Lease Obligation of such Person and all
obligations to reimburse letter of credit banks or any other Person in respect
thereof or any letter of credit issuer or other credit provider (or related
risk-participating lender) with respect to all letters of credit which support
long-term debt with expiration dates in excess of one-year from the date of
issuance thereof, and (d) any Guaranty of such Person with respect to Funded
Debt of another Person.
For the avoidance of doubt, (w) any borrowings under a revolving credit or
similar agreement where such borrowings are not used for working capital
purposes would be classified as Funded Debt, (x) borrowings under a revolving
credit or similar agreement where such borrowings are outstanding for less than
one year and which are used for working capital purposes would


4822-9447-3921\7                    Schedule B-4



--------------------------------------------------------------------------------





not be classified as Funded Debt, (y) borrowings used for working capital
purposes outstanding for one year or longer would be classified as Funded Debt
and (z) current maturities of long-term debt would be classified as Funded Debt.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including obligations incurred through an agreement,
contingent or otherwise, by such Person:
(a)    to purchase such Debt or obligation or any property constituting security
therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such Debt
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt or obligation of the ability of
any other Person to make payment of the Debt or obligation; or
(d)    otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.
In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including
asbestos, urea formaldehyde foam insulation and polychlorinated biphenyls).
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, the “holder” shall also
include the beneficial owner of such Note.
“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date of the Closing.
“INHAM Exemption” is defined in Section 6.2(e).


4822-9447-3921\7                    Schedule B-5



--------------------------------------------------------------------------------





“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
“Investment Grade Rating” means a rating assigned to the Notes from at least one
Nationally Recognized Statistical Rating Organization equal to or higher than
(a) BBB- (or the equivalent) by Fitch, Inc., S&P, Kroll or DBRS, Inc. or (b)
Baa3 by Moody’s.
“Kroll” means Kroll Bond Rating Agency, Inc.
“Leverage Ratio” is defined in Section 10.3.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.7.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    (i) that certain Note Purchase and Private Shelf Agreement, dated as of
April 13, 2004, by and among the Company, the holders of the notes issued
thereunder and certain other parties, (ii) that certain Note Purchase Agreement,
dated as of June 9, 2011, by and among the Company and the holders of the notes
issued thereunder, (iii) that certain Master Note Purchase Agreement, dated as
of January 14, 2016, by and among the Company and the holders of the notes
issued thereunder, (iv) that certain 2019 Second Amended and Restated Credit
Agreement (5-Year Revolving Loan), dated as of July 16, 2019, by and among the
Company, CoBank, ACB, the syndication parties thereto and certain other parties
thereto, (v) that certain 2015 Credit Agreement (10-Year Term Loan), dated as of
September 4, 2015, by and among the Company, CoBank, ACB and the syndication
parties thereto, (vi) that certain Credit Agreement, dated as of September 30,
2019, by and among the Company, CHS Capital, LLC, the other guarantors from time
to time parties thereto, the lenders from time to time parties thereto, and BMO
Harris Bank, N.A., as administrative agent, (vii) that certain (A) Credit
Agreement, dated as of May 18, 2020, by and among Temco, LLC, MUFG Bank, Ltd.,
as administrative agent and the lenders party thereto and (B) Guaranty, dated as
of May 18, 2020, by the Company in favor of MUFG Bank, Ltd., (viii) that certain
Amended and Restated Receivables Purchase Agreement, dated as of July 18, 2017,
by and among the Company, Cofina Funding, LLC, as Seller, the various conduit
purchasers, committed purchasers, and purchaser agents from time to time party
thereto, and MUFG Bank, Ltd., as administrative agent, the obligations under
which are guaranteed by the Company pursuant to that certain Performance
Guaranty dated as of July 22, 2016, (ix) that certain Guaranty, dated as of
September 4, 2018, by the Company in favor of MUFG Bank, Ltd. in connection with
that certain Master Framework Agreement, dated as of September 4, 2018, among
the Company, CHS Capital, LLC, MUFG Bank, Ltd., and certain other parties
thereto, (x) that certain (A) Finance Agreement, dated September 10, 2018,
between CHS Broadbent Pty Ltd. and National Australia Bank Limited and (B)
Guaranty, dated September 10, 2018, by the Company to National Australia Bank
Limited, (xi) that certain (A) Export Prepayment Facility Agreement, dated June
7, 2018, by CHS Agronegocio - Industria e Comercio Ltda and Bank of America,
N.A. and (B) Continuing and Unconditional Guaranty, dated July 20, 2016, by the
Company in favor of Bank of America, N.A. and certain of its affiliates, (xii)
that certain Master Agreement for Uncommitted Trade Financing Facilities, dated
October 7, 2019, by and between the Company and Citibank, N.A., London Branch,
(xiii) that certain Guaranty, dated as of September 19, 2019, by the Company in
favor of Citibank, N.A., (xiv) that certain (A) third amended and restated
uncommitted facility letter, dated March 27, 2018, by and among ABN AMRO Bank
N.V., CHS Europe Sarl, CHS Agritrade Romania SRL and the Company, and (B)
Guarantee, dated December 13, 2018, by the Company in favor of ABN AMRO Bank
N.V., (xv) that certain uncommitted line of credit letter dated April 26, 2018,
between ABN AMRO Capital USA LLC and the Company and (xvi) that certain
Uncommitted and Revolving Credit Line Agreement, dated as of December 3, 2015,
between Sumitomo


4822-9447-3921\7                    Schedule B-6



--------------------------------------------------------------------------------





Mitsui Banking Corporation and the Company, including, in each case under
clauses (i) through (xv) above, any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof in each case to
the extent such financings create or evidence indebtedness for borrowed money in
a principal amount outstanding or available for borrowing (whether or not
committed and whether or not in a series of agreements) equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment); and
(b)    any other agreement or series of agreements creating or evidencing
indebtedness for borrowed money entered into on or after the date of Closing by
the Company or any Subsidiary, or in respect of which the Company or any
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support, in a principal amount outstanding or available for borrowing (whether
or not committed) equal to or greater than $100,000,000 (or the equivalent of
such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency);
provided, however that to the extent all Debt incurred by a Subsidiary which is
a CFC under a related credit agreement does not constitute Funded Debt and is
used by such CFC solely to finance inventory and receivables (or both) relating
to agricultural commodities or crude products, then for so long as such
Subsidiary is a CFC, for the purposes of Section 10.5(b) and the last paragraph
of Section 10.6 only (and not, for the avoidance of doubt, in respect of Section
9.7), such credit agreement shall not constitute a Material Credit Facility.
“Memorandum” is defined in Section 5.3.
“Moody’s” means Moody’s Investors Service, Inc.
“Most Favored Lender Notice” is defined in Section 9.7(a).
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Nationally Recognized Statistical Rating Organization” means DBRS, Inc., Fitch,
Inc., Moody’s, S&P, Kroll, or any other nationally recognized statistical rating
organization approved by the Required Holders.
“Net Proceeds Amount” is defined in Section 10.7(c).
“Notes” is defined in Section 1.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Ordinary Course Transfer” is defined in Section 10.7(a).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.


4822-9447-3921\7                    Schedule B-7



--------------------------------------------------------------------------------





“Priority Debt” means, at any time, without duplication, the sum of
(d)all then outstanding Debt of the Company or any Subsidiary secured by any
Lien on any property of the Company or any Subsidiary (other than Debt secured
only by Liens permitted under paragraphs (a) through (j) of Section 10.6), plus
(e)all Funded Debt of Subsidiaries of the Company, plus
(f)all Debt (other than Funded Debt) of Subsidiaries of the Company in the
aggregate in excess of eight percent (8%) of Consolidated Net Worth, determined
as of the last day of the Company’s most recently ended fiscal year for which
financial statements have been provided to the holders of Notes pursuant to
Section 7.1(b);
provided that any CHS Capital Debt (x) in an aggregate amount not to exceed the
greater of (i) $1,000,000,000 and (ii) fifteen percent (15%) of Consolidated Net
Worth (determined as of the last day of the Company’s most recently ended fiscal
year for which financial statements have been provided to the holders of Notes
pursuant to Section 7.1(b)) and (y) secured only by a Lien on a CHS Capital Loan
Asset, will not be deemed to constitute Priority Debt.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.2(a).
“PTE” is defined in Section 6.2(a).
“Purchaser” is defined in the introductory paragraph hereof.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Ratable Portion” is defined in Section 10.7(c).
“Reinvested Transfer” is defined in Section 10.7(b).
“Required Holders” means, at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of a majority in aggregate
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“S&P” means Standard & Poor’s Financial Services LLC.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Series” means any one or more Series of Notes issued hereunder.
“Series AA Notes” is defined in Section 1(c).
“Series BB Notes” is defined in Section 1(d).


4822-9447-3921\7                    Schedule B-8



--------------------------------------------------------------------------------





“Series Y Notes” is defined in Section 1(a).
“Series Z Notes” is defined in Section 1(b).
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means, with respect to any Person, any other Person greater than
50% of the total combined voting power of all classes of Voting Interests of
which shall, at the time as of which any determination is being made, be owned
by such first Person either directly or through other Subsidiaries of such first
Person.
“Substantial Portion” is defined in Section 10.7(c).
“Surviving Corporation” is defined in Section 10.2(c)(i).
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Transfer” is defined in Section 10.7(c)(v).
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Voting Interests” means (a) with respect to any stock corporation, any shares
of stock of such corporation whose holders are entitled under ordinary
circumstances to vote for the election of directors of such corporation or
persons performing similar functions (irrespective of whether at the time stock
of any other class or classes shall have or might have voting power by reason of
the happening of any contingency), and (b) with respect to the Company or any
other entity, membership or other ownership interests in the Company or such
other entity whose holders are entitled under ordinary circumstances to vote for
the election of the directors of the Company or such other entity or persons
performing similar functions (irrespective of whether at the time membership or
other ownership interests of any other class or classes shall have or might have
voting power by reasoning of the happening of any contingency).
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.




4822-9447-3921\7                    Schedule B-9



--------------------------------------------------------------------------------





EXHIBIT 1(a)
[Form of Series Y Senior Note Due November 2, 2027]
CHS Inc.
Series Y Senior Note Due November 2, 2027
No. RY-[_____]                                                [Date]
$[_______]                                            PPN: 12542R L*9
For Value Received, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] Dollars ($[__________]) (or so much thereof as
shall not have been prepaid) on November 2, 2027 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30‑day months)
(a) on the unpaid balance hereof at the Applicable Rate (as defined in the Note
Purchase Agreement referred to below) with respect to this Note from the date
hereof, payable semiannually, on the 2nd day of May and November in each year,
commencing with the May next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make‑Whole Amount, at a rate per annum from time to time equal to
the Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Series Y Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 14,
2020 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (a) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (b) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
CHS INC.
By:                        
Name:
Title:


4822-9447-3921\7                    Exhibit 1(a)

--------------------------------------------------------------------------------






EXHIBIT 1(b)
[Form of Series Z Senior Note Due November 2, 2030]
CHS Inc.
Series Z Senior Note Due November 2, 2030
No. RZ-[_____]                                                [Date]
$[_______]                                            PPN: 12542R L@7
For Value Received, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] Dollars ($[__________]) (or so much thereof as
shall not have been prepaid) on November 2, 2030 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30‑day months)
(a) on the unpaid balance hereof at the Applicable Rate (as defined in the Note
Purchase Agreement referred to below) with respect to this Note from the date
hereof, payable semiannually, on the 2nd day of May and November in each year,
commencing with the May next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make‑Whole Amount, at a rate per annum from time to time equal to
the Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Series Z Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 14,
2020 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (a) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (b) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
CHS INC.
By:                        
Name:
Title:


4822-9447-3921\7                    Exhibit 1(b)

--------------------------------------------------------------------------------






EXHIBIT 1(c)
[Form of Series AA Senior Note Due November 2, 2032]
CHS Inc.
Series AA Senior Note Due November 2, 2032
No. RAA-[_____]                                            [Date]
$[_______]                                            PPN: 12542R L#5
For Value Received, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] Dollars ($[__________]) (or so much thereof as
shall not have been prepaid) on November 2, 2032 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30‑day months)
(a) on the unpaid balance hereof at the Applicable Rate (as defined in the Note
Purchase Agreement referred to below) with respect to this Note from the date
hereof, payable semiannually, on the 2nd day of May and November in each year,
commencing with the May next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make‑Whole Amount, at a rate per annum from time to time equal to
the Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Series AA Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 14,
2020 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (a) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (b) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
CHS INC.
By:                        
Name:
Title:


4822-9447-3921\7                    Exhibit 1(c)

--------------------------------------------------------------------------------






EXHIBIT 1(d)
[Form of Series BB Senior Note Due November 2, 2035]
CHS Inc.
Series BB Senior Note Due November 2, 2035
No. RBB-[_____]                                            [Date]
$[_______]                                            PPN: 12542R M*8
For Value Received, the undersigned, CHS Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Minnesota,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] Dollars ($[__________]) (or so much thereof as
shall not have been prepaid) on November 2, 2035 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30‑day months)
(a) on the unpaid balance hereof at the Applicable Rate (as defined in the Note
Purchase Agreement referred to below) with respect to this Note from the date
hereof, payable semiannually, on the 2nd day of May and November in each year,
commencing with the May next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make‑Whole Amount, at a rate per annum from time to time equal to
the Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Series BB Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 14,
2020 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (a) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (b) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
CHS INC.
By:                        
Name:
Title:


4822-9447-3921\7                    Exhibit 1(d)

